DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 19, and 20 of U.S. Patent No. 10,771,763.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims (the current claims merely broaden the patented claims).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2011/0249090; hereinafter "Moore") in view of Bradski et al. (US 2019/0094981; hereinafter "Bradski").
Regarding claim 1, Moore discloses A method comprising: obtaining, by a processing system including at least one processor, a source video, wherein the source video is a two-dimensional video ("a live or recorded two-dimensional video," para. 27); selecting, by the processing system, a volumetric video associated with at least one feature of the source video from a library of volumetric videos ("a three-dimensional background scene layer … and a three-dimensional foreground scene layer," para. 28; "the background may include a computer-generated three-dimensional map and animations of weather phenomena … and the foreground layer may include computer-generated three-dimensional animated weather phenomena," para. 29); identifying, by the processing system, a first object in the source video ("objects in the two-dimensional video," para. 32); determining, by the processing system, a location of the first object within a space of the volumetric video; and modifying, by the processing system, the volumetric video to include the first object in the location of the first object within the space of the volumetric video ("a two-dimensional video element to be placed realistically into the three-dimensional video scene," para. 35).
Moore does not disclose obtaining, by the processing system, a three-dimensional object model of the first object; texture mapping, by the processing system, the first object to the three-dimensional object model of the first object to generate an enhanced three-dimensional object model of the first object; or including the enhanced three-dimensional object model of the first object.
In the same art of placing a first object from a video into a 3D scene, Bradski teaches obtaining, by the processing system, a three-dimensional object model of the first object; texture mapping, by the processing system, the first object to the three-dimensional object model of the first object to generate an enhanced three-dimensional object model of the first object; and including the enhanced three-dimensional object model of the first object (e.g. "render the entire body of the avatar in a way that reflects that actual movement of 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Bradski to Moore.  The motivation would have been to make the 3D content more "realistic and enjoyable" (Bradski, para. 168).
Regarding claim 2, the combination of Moore and Bradski renders obvious performing an alignment of the source video to the volumetric video, wherein the determining the location of the first object within the space of the volumetric video is in accordance with the alignment ("By utilizing the inputs of all three cameras in the triangle, the approximate location of the presenter within the three-dimensional virtual image can be obtained," Moore, para. 9).
Regarding claim 9, the combination of Moore and Bradski renders obvious presenting, via an endpoint device, the volumetric video that is modified ("provides a virtual three-dimensional presentation," Moore, para. 12).
Regarding claim 14, the combination of Moore and Bradski renders obvious wherein the at least one feature is specified by a user associated with the source video ("the production of a live weather presentation for broadcast news, in which a live presenter moves through a three-dimensional weather scene, the detailed and complex three-dimensional maps and clouds that make up a forecast or satellite map for the three-dimensional scene," Moore, para. 30).
Regarding claims 19 and 20, they are rejected using the same citations and for the same reasons as the rejection of claim 1.

s 3-5, 7, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Bradski, and further in view of Bayliss et al. (US 2018/0160194; hereinafter "Bayliss").
Regarding claim 3, the combination of Moore and Bradski does not disclose wherein the alignment further comprises a time alignment of the source video and the volumetric video.
In the same art of placing a first object from a video into a 3D scene, Bayliss teaches wherein the alignment further comprises a time alignment of the source video and the volumetric video ("a first spherical video content item can be identified that corresponds to a first location at which a first portion (e.g., a first duration of time, a first sequence of frames, and/or any other suitable portion) of the video content item takes place," para. 62).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Bayliss to the combination of Moore and Bradski.  The motivation would have been "to enhance the experience of the viewer" (Bayliss, para. 2).
Regarding claim 4, the combination of Moore and Bradski does not disclose obtaining the at least one feature of the source video, wherein the at least one feature comprises at least one of: location information; time information; an event tag; or a keyword.
In the same art of placing a first object from a video into a 3D scene, Bayliss teaches obtaining the at least one feature of the source video, wherein the at least one feature comprises at least one of: location information; time information; an event tag; or a keyword ("the spherical video content can depict an environment (e.g., a geographic location, a background scene, a type of building, and/or any other suitable type of location) in which at least a portion of the two-dimensional video content takes place," para. 27).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Bayliss to the combination of Moore 
Regarding claim 5, the combination of Moore, Bradski, and Bayliss renders obvious wherein the selecting comprises: determining that the volumetric video matches the at least one feature of the source video ("spherical video content can be related to video content in any suitable manner. For example, in some embodiments, a topic of video content can be related to a topic of spherical video content … As another example, in some embodiments, a geographic location associated with spherical video content can correspond to a geographic location associated with video content," Bayliss, para. 32; see claim 4 for motivation to combine).
Regarding claim 7, the combination of Moore and Bradski does not disclose detecting a second object in the source video, wherein the at least one feature of the source video comprises the second object.
In the same art of placing a first object from a video into a 3D scene, Bayliss teaches detecting a second object in the source video, wherein the at least one feature of the source video comprises the second object ("identify one or more locations (e.g., a city or other geographic location, a type of building, a type of landscape, and/or any other suitable location information) associated with the video content item using any suitable image recognition techniques," para. 58).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Bayliss to the combination of Moore and Bradski.  The motivation would have been "to enhance the experience of the viewer" (Bayliss, para. 2).
Regarding claim 8, the combination of Moore, Bradski, and Bayliss renders obvious wherein the selecting the volumetric video associated with the at least one feature of the source video comprises: detecting the second object in the volumetric video ("identify 
Regarding claim 10, the combination of Moore and Bradski renders obvious generating an output video ("provides a virtual three-dimensional presentation," Moore, para. 12).
The combination of Moore and Bradski does not disclose the output video comprising a two dimensional traversal of the volumetric video that is modified.
In the same art of placing a first object from a video into a 3D scene, Bayliss teaches output video comprising a two dimensional traversal of the volumetric video that is modified ("a user can manipulate a viewpoint of spherical video content … causing the portion of spherical video content that is presented to be changed," para. 34; e.g. Figs. 6A & 6B illustrate two-dimensional views of the volumetric video).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Bayliss to the combination of Moore and Bradski.  The motivation would have been "to enhance the experience of the viewer" (Bayliss, para. 2).
Regarding claim 11, the combination of Moore, Bradski, and Bayliss renders obvious wherein the output video is generated in accordance with a selection by a user of at least one viewing perspective within the space of the volumetric video ("a user can manipulate a viewpoint of spherical video content … causing the portion of spherical video content that is presented to be changed," Bayliss, para. 34; see claim 10 for motivation to combine).
Regarding claim 12, the combination of Moore, Bradski, and Bayliss renders obvious presenting, via an endpoint device, the output video ("provides a virtual three-dimensional presentation," Moore, para. 12).
Regarding claim 13, the combination of Moore, Bradski, and Bayliss renders obvious wherein the source video is obtained from the endpoint device ("user interface can include .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Bradski, and further in view of Bayliss, and further in view of Hall et al. (US 2016/0041998; hereinafter "Hall").
Regarding claim 6, the combination of Moore, Bradski, and Bayliss does not disclose wherein the selecting is in accordance with a ranked list of volumetric videos from the library of volumetric videos based upon a level of matching to the at least one feature of the source video.
In the same art of selecting a video from a library, Hall teaches wherein the selecting is in accordance with a ranked list of videos from the library of videos based upon a level of matching to the at least one feature of the source video ("The server receives the search request and performs a search … The server can also retrieve information from the user's profile to determine the user's favorites and preferences previously indicated, prior viewing history and log information, prior likes and dislikes ... The server can then sort and rank the video files and information which match the search received from the user to rank the matching video files and transmit a list of the matching video files with the highest ranked matching video files listed first," para. 71).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Hall to the volumetric videos of the combination of Moore, Bradski, and Bayliss.  The motivation would have been to select videos  "in a way that personalizes the video information delivered" (Hall, para. 6).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Bradski, and further in view of Grabner et al. (US 2019/0147221; hereinafter "Grabner").
Regarding claim 15, the combination of Moore and Bradski does not disclose wherein the obtaining the three-dimensional object model of the first object is in accordance with a catalog of two-dimensional objects and three-dimensional object models that are matched to the two-dimensional objects.
In the same art of 3D modelling, Grabner teaches wherein the obtaining the three-dimensional object model of the first object is in accordance with a catalog of two-dimensional objects and three-dimensional object models that are matched to the two-dimensional objects ("matching a descriptor computed for the input image with descriptors computed for the 3D meshes in the database," para. 52).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Grabner to the combination of Moore and Bradski.  The motivation would have been for "a scalable, efficient, and accurate approach … to retrieve 3D meshes" (Grabner, para. 52).
Regarding claim 16, the combination of Moore, Bradski, and Grabner renders obvious matching the first object to one of the two-dimensional objects in the catalog; and obtaining, from the catalog, the three-dimensional object model that is matched to the one two-dimensional object ("find the descriptor from the set of 3D model descriptors that is a closest match to (or is most similar to) the descriptor computed for the target object … Based on the comparison, the candidate 3D model that provides the best match to the target object in the input image is selected as the 3D model that will be used to represent the target object," Grabner, paras. 72-73; see claim 15 for motivation to combine).
Regarding claim 17, the combination of Moore, Bradski, and Grabner renders obvious wherein the matching is in accordance with a machine learning-based image detection model (e.g. "an object can be detected by extracting features of the object from the image, and using a learning algorithm to recognize an object category based on the extracted features," Grabner, para. 62; see claim 15 for motivation to combine).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Bradski, and further in view of Chang et al. (US 2017/0238055; hereinafter "Chang").
Regarding claim 18, the combination of Moore and Bradski does not disclose changing voxel data of the volumetric video that corresponds to the first object so that the voxel data corresponds to the enhanced three-dimensional object model.
In the same art of augmenting volumetric video, Chang teaches changing voxel data of the volumetric video that corresponds to the first object so that the voxel data corresponds to the enhanced three-dimensional object model ("the location of the display of the event in the video feed, such as a pixel location, a voxel location … enable augmentation of the video feed, such as for adding content based on to the identified location," para. 10; "augmenting the video input with at least one of additional imagery and graphics rendered within the reconstructed 3D space of the scene," para. 12; "rendering a 3D video," para. 22; "pixel locations in the broadcast video feed may be identified, corresponding to objects in the broadcast video feed, which may include using information about voxel locations of objects … pixel locations or voxel locations of objects and backgrounds are known, so that various activities can be undertaken to process the feeds, such as for augmenting the feeds," para. 416).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Chang to the combination of Moore and Bradski.  The motivation would have been to "provide improved entertainment" (Chang, para. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611